Title: From James Madison to Tench Coxe, 26 October 1787
From: Madison, James
To: Coxe, Tench


Dear Sir
New York Octr. 26. 1787.
I have recd. your favor of the 21st. instant, and have disposed of the papers under the same cover according to direction. Col. Hamilton had returned to the City which gave me the opportunity of immediately putting into his hands such of them as were destined for him. I have no doubt that he will make the best use of them. I have recd. no answer yet from my correspondent to whom I forwarded the three first numbers of the American Citizen. The 4th. is a valuable continuation, and I shall be equally desirous of seeing it in the Virginia Gazettes; and indeed in those of every State.
I have not yet recd. any certain information of the reception given in Virginia to the Act of the Convention. I know only that within certain districts, and by respectable individuals, it is well relished, and that by some other individuals of influence it is likely to be opposed. The Legislature being now assembled, a few days will probably enable me to form a tolerable estimate of opinions there. With great respect & regard I remain Dr. Sir, Your Obedient & very respectful servt
Js. Madison Jr
